Exhibit 10.1

 





EXECUTION VERSION





 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of November 17, 2017 (this
“Agreement”), by and among WABASH NATIONAL CORPORATION (the “Borrower”), MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), in its capacity as administrative agent
(in such capacity, the “Administrative Agent”), each Lender and Additional
Refinancing Lender party or consenting hereto, and each of the other Credit
Parties party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement (as amended by that
certain Amendment No. 1 to Credit Agreement dated as of April 25, 2013, by and
among the Borrower, each lender and each additional refinancing lender party or
consenting thereto and MSSF, as administrative agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated as of March 19, 2015, by and among the
Borrower, each lender and each additional refinancing lender party or consenting
thereto and MSSF, as administrative agent, as amended by that certain Amendment
No. 3 to Credit Agreement dated as of February 24, 2017, by and among the
Borrower, each lender and each additional refinancing lender party or consenting
thereto and MSSF, as administrative agent, as amended by that certain Amendment
No. 4 to Credit Agreement dated as of August 18, 2017, by and among the
Borrower, each lender and each additional refinancing lender party or consenting
thereto and MSSF, as administrative agent, and as further amended, supplemented
or otherwise modified from time to time immediately prior to the effectiveness
of this Agreement, the “Credit Agreement”; capitalized terms used but not
defined herein having the meanings set forth in the Credit Agreement), dated as
of May 8, 2012, among the Borrower, the Lenders party thereto, and MSSF, as
Administrative Agent;

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the establishment of Refinancing Loan Commitments pursuant to Section
3.2 of the Credit Agreement in an aggregate principal amount of $188,049,185.91
(the “Tranche B-4 Loans”; the Refinancing Loan Commitments relating thereto, the
“Tranche B-4 Commitments”; and the Lenders and Additional Refinancing Lenders
with Tranche B-4 Commitments and any permitted assignees thereof, the “Tranche
B-4 Lenders”) to refinance in full the outstanding Tranche B-3 Loans on the
Effective Date (as defined below);

 

WHEREAS, pursuant to Section 3.2 of the Credit Agreement, the Borrower may
obtain Refinancing Loan Commitments in respect of Refinancing Loans by, among
other things, entering into one or more Refinancing Amendments in accordance
with the terms and conditions of the Credit Agreement;

 

WHEREAS, on the Effective Date, the Borrower has offered to (a) issue the
Tranche B-4 Loans in exchange for certain existing Tranche B-3 Loans pursuant to
a cashless settlement as described herein and (b) to the extent any Tranche B-3
Loans are not so exchanged, to use the proceeds of the Tranche B-4 Loans to
refinance the Tranche B-3 Term Loans outstanding as of the Effective Date after
giving effect to such cashless settlement;

 

WHEREAS, upon the Effective Date, each Tranche B-4 Lender shall have the Tranche
B-4 Commitment set forth opposite its name in the Register;

 

WHEREAS, Wells Fargo Securities, LLC (“WFS”) will act as sole lead arranger and
sole bookrunner for this Agreement, the Tranche B-4 Commitments and the Tranche
B-4 Loans; and

 



   

 



 

WHEREAS, contemporaneously with the effectiveness of the Tranche B-4
Commitments, the Borrower wishes to make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche B-4 Loans and the other
modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

1.Credit Document Amendments. The Credit Documents are hereby amended as
follows:

 

(a)Section 1.1 of the Credit Agreement is amended by inserting the following new
definitions in their correct alphabetical order:

 

“Amendment No. 5” shall mean Amendment No. 5 to this Agreement, dated as of
November 17, 2017, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto, and the Administrative Agent.

 

“Amendment No. 5 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 5.

 

“Replacement Rate” has the meaning assigned thereto in Section 2.10(d).

 

“Tranche B-4 Loan” shall have the meaning specified in Amendment No. 5.

 

“Tranche B-4 Loan Maturity Date” shall have the meaning specified in Amendment
No. 5.

 

(b)The definition of “Eurodollar Rate” in Section 1.1 of the Credit Agreement is
amended by deleting such definition in its entirety and replacing it with the
following:

 

“‘Eurodollar Rate’ shall mean, subject to the implementation of a Replacement
Rate in accordance with Section 2.10(d), for any Interest Period, the greater of
(i) an interest rate per annum equal to the rate per annum obtained by dividing
(a) the rate per annum (rounded upward to the nearest whole multiple of 1/100 of
1% per annum) as published by the ICE Benchmark Administration Limited, a United
Kingdom company, or a comparable successor quoting service approved by the
Administrative Agent, as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
or, if for any reason such rate is not such so published, the average (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in Dollars is
offered by the principal office of the Reference Bank in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the Reference Bank’s Eurodollar Loan comprising part of
such Borrowing to be outstanding during such Interest Period and for a period
equal to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period and (ii) 1.00% per
annum. If the ICE Benchmark Administration Limited, a United Kingdom company, or
a comparable successor quoting service is unavailable, the Eurodollar Rate for
any Interest Period shall be determined by the Administrative Agent on the basis
of applicable rates furnished to and received by the Administrative Agent from
the Reference Bank two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.8. Notwithstanding the
foregoing, unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.10(d), in the event that a Replacement Rate
with respect to Eurodollar Rate is implemented, then all references herein to
Eurodollar Rate shall be deemed references to such Replacement Rate.”

 



 2 

 



 

(c)The definition of “Permitted Inventory Financing Inventory” in Section 1.1 of
the Credit Agreement is amended by replacing the phrase “the purchase of which
is financed by Ally Financial Inc. or its Affiliates” in clause (a) therein with
“which is subject to a lien”.

 

(d)The definition of “Real Property Collateral” in Section 1.1 of the Credit
Agreement is amended by replacing the amount “1,000,000” therein with
“$5,000,000”.

 

(e)Article I of the Credit Agreement is hereby amended by adding the following
new Section 1.3 thereto and in connection therewith the table of contents shall
be amended to include a reference to “Section 1.3 Rates”:

 

“1.3 Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
‘Eurodollar Rate’.”

 

(f)Section 2.10(a) of the Credit Agreement is amended by adding the following
phrase at the beginning of such section: “Unless and until a Replacement Rate is
implemented in accordance with clause (d) below,”

 

(g)Article II of Credit Agreement is hereby amended by adding the following new
Section 2.10(d) thereto:

 

“Notwithstanding anything to the contrary in Section 2.10(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.10(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having or purporting to have jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (with the consent of the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 2.10(a)(i), (a)(ii), or (a)(iii), occurs with respect to the Replacement
Rate or (B) the Administrative Agent (or the Required Lenders through the
Administrative Agent) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.10(d).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 13.1), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).”

 



 3 

 



 

(h)Section 2.15(a) of the Credit Agreement is amended by (i) replacing each
reference to “Tranche B-3 Loans” therein with “Tranche B-4 Loans” and (ii)
replacing the reference to “Tranche B-3 Loan Maturity Date” with “Tranche B-4
Loan Maturity Date”.

 

(i)Section 13.1(a) of the Credit Agreement is amended by deleting the “and”
before “(v)” and adding the following after the phrase “the Administrative
Agent’s Fee Letter may be amended or modified, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto”:

 

“and (vi) the Administrative Agent and the Borrower may, without the consent of
any Lender, enter into amendments or modifications to this Agreement or any of
the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 2.10(d) in
accordance with the terms of Section 2.10(d)”

 

(j)Section 13.6(b)(i)(A) of the Credit Agreement is amended by (i) replacing the
reference to “Amendment No. 3 Effective Date” with “Amendment No. 5 Effective
Date” and (ii) replacing the reference to “Tranche B-3 Loans” with “Tranche B-4
Loans”.

 

2.New Term Loans. Subject to the terms and conditions set forth herein, each
Tranche B-4 Lender severally agrees to make Tranche B-4 Loans to the Borrower in
a single borrowing on the Effective Date in the amount of its Tranche B-4
Commitment. Pursuant to Section 3.2 of the Credit Agreement, the Tranche B-4
Loans shall constitute a separate Class of Loans and shall have the following
terms:

 

(a)Applicable Margin. The ABR Margin with respect to the Tranche B-4 Loans shall
mean a percentage per annum equal to 1.25%. The Eurodollar Margin with respect
to the Tranche B-4 Loans shall mean a percentage per annum equal to 2.25%.

 

(b)Eurodollar Rate Floor. With respect to the Tranche B-4 Loans, the interest
rate in clause (ii) of the definition of “Eurodollar Rate” shall be “0% per
annum”.

 

(c)ABR Floor. With respect to the Tranche B-4 Loans, the interest rate in the
proviso to the definition of “ABR” shall be “0% per annum”.

 



 4 

 



 

(d)Mandatory Prepayments. The Tranche B-4 Loans shall be subject to mandatory
prepayments as set forth in Section 5.2 of the Credit Agreement.

 

(e)Optional Prepayments. The Tranche B-4 Loans may be optionally prepaid as set
forth in Section 5.1 of the Credit Agreement.

 

(f)Call Protection. In the event that, during the six month period following the
Effective Date, the Borrower (x) makes any prepayment of Tranche B-4 Loans
(including pursuant to Section 5.1(c) or 5.2(b) of the Credit Agreement) in
connection with any Repricing Transaction or (y) effects any amendment,
supplement or modification hereof or hereto resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Tranche B-4 Lenders, without duplication, (I) in the case of
clause (x), a prepayment premium of 1.0% of the amount of the Tranche B-4 Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1.0% of the
aggregate amount of the applicable Tranche B-4 Loans outstanding immediately
prior to such amendment.

 

(g)Amortization and Maturity Date. The Borrower shall repay to the
Administrative Agent, in Dollars, for the benefit of the Tranche B-4 Lenders, on
each date set forth below (or, if not a Business Day, the immediately preceding
Business Day) (each, a “Tranche B-4 Loan Repayment Date”), a principal amount in
respect of the Tranche B-4 Loans equal to (x) the outstanding principal amount
of Tranche B-4 Loans on the Effective Date multiplied by (y) the percentage set
forth below opposite such Tranche B-4 Loan Repayment Date (each, a “Tranche B-4
Loan Repayment Amount”), as each such Tranche B-4 Loan Repayment Amount may be
reduced pursuant to the other terms hereof and the Credit Agreement:

 

 

Date

Tranche B-4 Loan Repayment

Amount

December 31, 2017 0.25% March 31, 2018 0.25% June 30, 2018 0.25% September 30,
2018 0.25% December 31, 2018 0.25% March 31, 2019 0.25% June 30, 2019 0.25%
September 30, 2019 0.25% December 31, 2019 0.25% March 31, 2020 0.25% June 30,
2020 0.25% September 30, 2020 0.25% December 31, 2020 0.25% March 31, 2021 0.25%
June 30, 2021 0.25% September 30, 2021 0.25% December 31, 2021 0.25% Tranche B-4
Loan Maturity Date Remaining outstanding amounts

 

To the extent not previously paid, all Tranche B-4 Loans shall be due and
payable on the Tranche B-4 Loan Maturity Date.

 



 5 

 



 

The “Tranche B-4 Loan Maturity Date” shall mean March 19, 2022 or, if such date
is not a Business Day, the immediately preceding Business Day; provided that if
the Permitted Convertible Notes (and any Permitted Refinancing Indebtedness in
respect thereof) are not converted, redeemed, repurchased or refinanced in full
on or before the date that is 91 days prior to the maturity date of the
Permitted Convertible Notes pursuant to one or more transactions permitted under
the Credit Agreement, such that the maturity date in respect of the Permitted
Convertible Notes (and any Permitted Refinancing Indebtedness in respect
thereof) is not at least 91 days after the Tranche B-4 Loan Maturity Date, the
Tranche B-4 Loan Maturity Date shall be the date that is 91 days prior to the
maturity date of the Permitted Convertible Notes or, if such date is not a
Business Day, the immediately preceding Business Day (such date, the “Springing
Maturity Date”); provided further, that no Springing Maturity Date shall be
deemed to occur if on the Springing Maturity Date and at all times following the
Springing Maturity Date until the Permitted Convertible Notes (and any Permitted
Refinancing Indebtedness in respect thereof, the maturity date of which is not
at least 91 days after the Tranche B-4 Loan Maturity Date) are converted,
redeemed, repurchased or refinanced in full, the Borrower maintains Liquidity of
not less than $125,000,000.

 

(h)Termination of Commitments. The Tranche B-4 Commitments shall terminate at
the earlier of (i) funding of Tranche B-4 Loans and (ii) 5:00 p.m. (New York
City time) on the Effective Date.

 

(i)Credit Agreement Governs. Except as set forth in this Agreement, the Tranche
B-4 Loans shall have identical terms as the Tranche B-3 Loans and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Credit Parties or any provisions
regarding the rights or obligations of the Lenders, of the Credit Agreement and
the other Credit Documents, each reference to a “Loan” in the Credit Agreement
shall be deemed to include the Tranche B-4 Loans, each reference to a
“Commitment” in the Credit Agreement shall be deemed to include the Tranche B-4
Commitments and other related terms will have correlative meanings mutatis
mutandis.

 

3.Exchange of Term Loans; Cashless Settlement.

 

(a)Notwithstanding anything herein to the contrary, each Lender holding Tranche
B-3 Loans immediately prior to the Effective Date (each such Lender, an
“Existing Lender”) executing and delivering a Lender Consent (as defined below)
that elects the cashless settlement option (i) shall, in lieu of its requirement
to fund a Tranche B-4 Loan, be deemed to have made to the Borrower a Tranche B-4
Loan on the Effective Date in an amount equal to the lesser of (A) the aggregate
principal amount of the Tranche B-3 Loans held by such Existing Lender
immediately prior to the Effective Date (such Existing Lender’s “Existing
Tranche B-3 Loan Amount”) and (B) such Existing Lender’s Tranche B-4 Commitment;
provided that if such Existing Lender’s Tranche B-4 Commitment exceeds such
Existing Lender’s Existing Tranche B-3 Loan Amount, then such Existing Lender
shall be required to fund a Tranche B-4 Loan on the Effective Date in accordance
with Section 2 hereof in an aggregate principal amount equal to such excess, and
(ii) the Borrower shall, in lieu of its obligation to prepay Tranche B-3 Loans
of any Existing Lender, be deemed to have prepaid, on the Effective Date, an
amount of the Tranche B-3 Loans of each Existing Lender in an aggregate
principal amount equal to the lesser of (A) such Existing Lender’s Tranche B-3
Loans and (B) such Existing Lender’s Tranche B-4 Commitment; provided that (1)
if such Existing Lender’s Tranche B-3 Loans exceed such Existing Lender’s
Tranche B-4 Commitment, then the Borrower shall be required to prepay in full,
on the Effective Date, the outstanding principal amount of the Tranche B-3 Loans
of such Existing Lender not deemed to be prepaid pursuant to this clause (ii)
and (2) notwithstanding the operation of this clause (ii), the Borrower shall be
required to pay to such Existing Lender, on the Effective Date, all accrued but
unpaid interest and fees on the outstanding principal amount of the Tranche B-3
Loans of such Existing Lender immediately prior to the Effective Date.

 



 6 

 



 

(b)Notwithstanding anything herein to the contrary, each Existing Lender that
does not have a Tranche B-4 Commitment shall be repaid in full in cash with
respect to its Tranche B-3 Loans and, by execution of a Lender Consent as
described below, each Tranche B-4 Lender hereby consents to such repayments.

 

(c)Each Existing Lender party hereto hereby waives any requirement to pay any
amounts due and owing to it pursuant to Section 2.11 of the Credit Agreement as
a result of the prepayment of Tranche B-3 Loans described herein.

 

(d)In order to evidence the exchange contemplated above, the Administrative
Agent has notified the Borrower that, upon the occurrence of the Effective Date
(and the payment of all interest and other non-principal amounts then due and
owing by the Borrower to such Existing Lender in respect of such Existing
Lender’s Existing Tranche B-3 Loan Amount on the Effective Date), it will mark
the Register to reflect (a) the Existing Tranche B-3 Loan Amount of each
Existing Lender in the amount equal to such Existing Lender’s Allocated Amount
as no longer outstanding and (b) that each Existing Lender is a Lender under the
Credit Agreement upon the occurrence of the Effective Date in respect of its
Tranche B-4 Commitment. None of the Administrative Agent, WFS, any other agent,
or any of their respective affiliates (each of the foregoing, an “Agent-Related
Person”), shall be liable to any Existing Lender, any other Lender, the Borrower
or any of their respective affiliates, equity holders or debt holders for any
losses, costs, damages or liabilities incurred, directly or indirectly, as a
result of any Agent-Related Person, or their counsel or other representatives,
taking any action in accordance with the Lender Consents or this Agreement or
executing a Lender Consent or this Agreement.

 

4.Refinancing Amendment. In each case for all purposes of the Credit Agreement
and each of the other Credit Documents, (a) this Agreement shall constitute a
“Refinancing Amendment”, (b) the Tranche B-4 Loans shall constitute “Refinancing
Loans” and “Credit Agreement Refinancing Indebtedness”, (c) the Lenders’ Tranche
B-4 Commitments in respect of the Tranche B-4 Loans shall constitute
“Refinancing Loan Commitments”, (d) the Tranche B-4 Lenders shall constitute
“Refinancing Lenders” and “Lenders” and (e) the Tranche B-4 Loan Maturity Date
shall constitute the “Refinancing Loan Maturity Date” for the Tranche B-4 Loans.

 

5.Conditions to Effectiveness.

 

(a)This Agreement shall become effective on the first date (the “Effective
Date”), when, and only when, each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(i)this Agreement shall have been executed and delivered by the Borrower, the
other Credit Parties and the Administrative Agent, on behalf of the Lenders;

 



 7 

 



 

(ii)an executed signature page or written consent directing the Administrative
Agent to execute this Agreement on its behalf in the form of Exhibit A hereto
(each, a “Lender Consent”) from all of the Tranche B-4 Lenders;

 

(iii)the Administrative Agent shall have received a certificate of each Credit
Party dated as of the Effective Date signed by an Authorized Officer of such
Credit Party (i) (A) certifying and attaching the resolutions or similar
consents adopted by such Credit Party approving or consenting to the Tranche B-4
Loans, (B) certifying that the certificate or articles of incorporation or
formation and by-laws or operating (or limited liability company) agreement of
such Credit Party either (x) have not been amended since such document was
previously delivered to the Administrative Agent or (y) are attached as an
exhibit to such certificate, and (C) certifying as to the incumbency and
specimen signature of each officer executing this Agreement and any related
documents on behalf of such Credit Party and (ii) in the case of the Borrower,
certifying as to the matters set forth in clauses (vi) and (vii) below;

 

(iv)(A) all fees and out-of-pocket expenses required to be paid or reimbursed by
the Borrower in connection with this Agreement shall have been paid or
reimbursed and (B) all accrued interest and fees in respect of the Tranche B-3
Loans outstanding immediately prior to effectiveness of this Agreement shall
have been paid;

 

(v)the Administrative Agent shall have received an opinion of Hogan Lovells US
LLP, in form and substance reasonably satisfactory to the Administrative Agent;

 

(vi)both immediately before and after giving effect to the Effective Date and
the incurrence of the Tranche B-4 Loans thereon, all representations and
warranties made by each Credit Party contained in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date);

 

(vii)the representations and warranties in Section 6 of this Agreement shall be
true and correct in all material respects as of the Effective Date;

 

(viii)no Default or Event of Default shall exist on the Effective Date before or
after giving effect to the effectiveness hereof and the incurrence of the
Tranche B-4 Loans;

 

(ix)The Administrative Agent shall have received (A) a Notice of
Borrowing/Continuation with respect to the Tranche B-4 Loans setting forth the
information specified in Section 2.3(a) of the Credit Agreement and (B) a notice
of prepayment with respect to the prepayment of the Tranche B-3 Loans required
to be made pursuant to Section 5.1(a) of the Credit Agreement.

 



 8 

 



 

(x)The Lenders shall have received on or prior to the Effective Date, all
documentation and other information reasonably requested by them in writing at
least three (3) Business Days prior to the Effective Date in order to allow the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(b)On the Effective Date, upon the satisfaction of the conditions set forth in
Section 5(a) hereof, the outstanding amount of Tranche B-3 Loans shall be
refinanced in full by the Tranche B-4 Loans.

 

6.Representations and Warranties. By its execution of this Agreement, each
Credit Party hereby represents and warrants that:

 

(a)such Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement;

 

(b)such Credit Party has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and

 

(c)neither the execution, delivery or performance by such Credit Party of this
Agreement nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
material provision of any applicable law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Subsidiaries (other than Permitted
Liens) pursuant to the terms of any Material Contract of any Credit Party or its
Subsidiaries other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other Organizational
Document of such Credit Party or any of its Subsidiaries.

 

7.Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the Tranche B-4 Loans to refinance the aggregate principal amount of
Tranche B-3 Loans outstanding on the Effective Date and to pay any interest,
fees and/or expenses related thereto.

 

8.Waiver of Certain Amount Limitations. By its execution of this Agreement, each
Tranche B-4 Lender hereby waives (a) the requirement in Section 3.2 of the
Credit Agreement that Refinancing Loan Commitments be in integral multiples of
$10,000,000 and (b) the requirement in Section 2.2 of the Credit Agreement that
Borrowings of the Tranche B-4 Loans be in integral multiples of $500,000.

 

9.Reaffirmation of the Credit Parties. Each Credit Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Credit Document to
which such Credit Party is a party is, and the obligations of such Credit Party
contained in the Credit Agreement, this Agreement or in any other Credit
Document to which it is a party are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, in each case as
amended by this Agreement. For greater certainty and without limiting the
foregoing, each Credit Party hereby confirms that the existing security
interests granted by such Credit Party in favor of the Secured Parties pursuant
to the Credit Documents in the Collateral described therein shall continue to
secure the obligations of the Credit Parties under the Credit Agreement and the
other Credit Documents as and to the extent provided in the Credit Documents.

 



 9 

 



 

10.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with Section 13.1 of the Credit
Agreement.

 

11.Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Agreement is a Credit Document. This Agreement
shall not constitute a novation of any amount owing under the Credit Agreement
and all amounts owing in respect of principal, interest, fees and other amounts
pursuant to the Credit Agreement and the other Credit Documents shall, to the
extent not paid on or prior to the Effective Date, shall continue to be owing
under the Credit Agreement or such other Credit Documents until paid in
accordance therewith.

 

12.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. SECTIONS 13.13 AND 13.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS
MUTANDIS AND SHALL APPLY HERETO.

 

13.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 

[Remainder of Page Intentionally Blank]

 

 10 

 



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

              WABASH NATIONAL CORPORATION,   as the Borrower                    
By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Senior Vice
President and Chief Financial Officer          

 

 

 

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 



 



  WABASH NATIONAL, L.P.,   a Delaware limited partnership         By: Wabash
National Trailer Centers, Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       



              WABASH WOOD PRODUCTS, INC., (f/k/a WNC   Cloud Merger Sub, Inc.),
  an Arkansas corporation                     By: /s/ Jeffery L. Taylor      
Name: Jeffery L. Taylor     Title: Vice President and Treasurer                
  TRANSCRAFT CORPORATION,   a Delaware corporation                     By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice President and
Treasurer                   WABASH NATIONAL TRAILER CENTERS, INC.,   a Delaware
corporation                     By: /s/ Jeffery L. Taylor       Name: Jeffery L.
Taylor     Title: Treasurer           CLOUD OAK FLOORING COMPANY, INC.,   an
Arkansas corporation                     By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor     Title: Vice President and Treasurer          

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 







              CONTINENTAL TRANSIT CORPORATION,   an Indiana corporation        
            By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title:
Treasurer          



 

  FTSI DISTRIBUTION COMPANY, L.P.,   a Delaware limited partnership         By:
Wabash National Trailer Centers, Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       



 

  NATIONAL TRAILER FUNDING, L.L.C.,   a Delaware limited liability company      
  By: Wabash National Trailer Centers, Inc.,     Its Sole Member

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       



 

  WABASH NATIONAL MANUFACTURING, L.P.,   (f/k/a Wabash National Lease
Receivables, L.P.), a   Delaware limited partnership         By: Wabash National
Corporation,     Its General Partner

 

 



  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Senior Vice
President and Chief Financial Officer          

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 



 

  WABASH NATIONAL SERVICES, L.P.,   a Delaware limited partnership              
By: Wabash National Trailer Centers, Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       

 



  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company         By:
Wabash National, L.P.,     Its Sole Member         By: Wabash National Trailer
Centers, Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       



 

  BULK SOLUTIONS LLC,   a Texas limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       

 



Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 



 



  WALKER STAINLESS EQUIPMENT COMPANY LLC,   a Delaware limited liability company
        By: Walker Group Holdings LLC,     Its Sole Member         By: Wabash
National, L.P.,     Its Sole Member         By: Wabash National Trailer Centers,
Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       



 

  BRENNER TANK LLC,   a Wisconsin limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       

 



Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 



 

  GARSITE/PROGRESS LLC,   a Texas limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       

 

  BRENNER TANK SERVICES LLC,   a Wisconsin limited liability company         By:
Brenner Tank LLC,     Its Sole Member         By: Walker Group Holdings LLC,    
Its Sole Member         By: Wabash National, L.P.,     Its Sole Member        
By: Wabash National Trailer Centers, Inc.,     Its General Partner

 

 

  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Treasurer  
       





              SUPREME INDUSTRIES, INC.,    a Delaware corporation              
      By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice
President and Assistant Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 





              SUPREME CORPORATION,    a Texas corporation             By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice President and
Assistant Treasurer                   SUPREME INDIANA OPRATIONS, INC.,    a
Delaware corporation             By: /s/ Jeffery L. Taylor       Name: Jeffery
L. Taylor     Title: Vice President and Assistant Treasurer                  
SUPREME MIDWEST PROPERTIES, INC.,    a Texas corporation             By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice President and
Assistant Treasurer                   SUPREME CORPORATION OF GEORGIA,    a Texas
corporation             By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor
    Title: Vice President and Assistant Treasurer                   SUPREME
SOUTHEAST PROPERTIES, INC.,    a Texas corporation             By: /s/ Jeffery
L. Taylor       Name: Jeffery L. Taylor     Title: Vice President and Assistant
Treasurer          

 



Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 





              SUPREME CORPORATION OF TEXAS,    a Texas corporation              
      By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice
President and Assistant Treasurer                   SUPREME SOUTHWEST
PROPERTIES, INC.,    a Texas corporation                     By: /s/ Jeffery L.
Taylor       Name: Jeffery L. Taylor     Title: Vice President and Assistant
Treasurer                   SUPREME TRUCK BODIES OF CALIFORNIA,    a California
corporation                     By: /s/ Jeffery L. Taylor       Name: Jeffery L.
Taylor     Title: Vice President and Assistant Treasurer                  
SUPREME WEST PROPERTIES,    a Texas corporation                     By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor     Title: Vice President and
Assistant Treasurer                   SUPREME STB, LLC,    a California limited
liability company                     By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor     Title: Vice President and Assistant Treasurer          

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 







              SUPREME MID-ATLANTIC CORPORATION,    a Texas corporation          
          By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor     Title:
Vice President and Assistant Treasurer                   SC TOWER STRUCTURAL
LAMINATING, INC.,    a Texas corporation                     By: /s/ Jeffery L.
Taylor       Name: Jeffery L. Taylor     Title: Vice President and Assistant
Treasurer          

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 





              MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent    
              By: /s/ Lisa Hanson       Name: Lisa Hanson     Title: Vice
President          

 

 

 

Wabash National Corporation

Signature Page to Amendment No. 5 to Term Loan Credit Agreement





 



EXHIBIT A

 

CONSENT TO AMENDMENT NO. 5

 

CONSENT (this “ Consent ”) to Amendment No. 5, dated as of November 17, 2017
(the “ Amendment ”), to the Credit Agreement dated as of May 8, 2012 (as
amended, supplemented or otherwise modified from time to time immediately prior
to the effectiveness of the Amendment, the “Credit Agreement”) by and among
WABASH NATIONAL CORPORATION (the “Borrower”), the lenders party thereto and
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein shall have the meaning given to such term in the Credit Agreement or the
Amendment.

 

By its signature below, the undersigned hereby (a) consents and agrees to the
amendment of the Credit Agreement as described in the Amendment, (b)
acknowledges that it has received a copy of the Amendment together with all
exhibits, schedules and annexes thereto and (c) authorizes the Administrative
Agent, pursuant to authority granted to the Administrative Agent under the
Credit Agreement, to execute the Amendment on its behalf as if it were a party
thereto.

 

Exchanging Term Lenders

 

Cashless Settlement Option:

 

¨

Mark this box to exchange or convert (on a cashless basis) 100% of the
outstanding principal amount of Tranche B-3 Loans held by such Lender (or such
lesser amount allocated to such Lender by WFS) into Tranche B-4 Loans in a like
principal amount as described in the Amendment.

 

By choosing this option the undersigned Lender hereby agrees (i) that the
Administrative Agent may, in its sole discretion, elect to exchange or convert
(on a cashless basis) less than 100% of the principal amount of such Lender’s
Tranche B-3 Loans for Tranche B-4 Loans, in which case the difference between
the principal amount of such Lender’s Tranche B-3 Loans and the allocated amount
of Tranche B-4 Loans will be prepaid on the Effective Date and (ii) to the terms
of the Amendment, with all rights and obligations attendant thereto.

 

Post-Effectiveness Settlement Option:

 

¨ Mark this box to have 100% of the outstanding principal amount of your Tranche
B-3 Loans prepaid on the Effective Date and to purchase by assignment an
aggregate principal amount of Tranche B-4 Loans equal to the amount of such
Tranche B-3 Loans prepaid (or such lesser amount allocated by WFS).

 

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

 

  ,   as a Lender (type name of the legal entity)               By:        
Name:     Title:         If a second signature is necessary:               By:  
      Name:     Title:

 

 



Consent to Amendment No. 5

Signature Page



